EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 - A relay system for launching a projectile, comprising: 
an electromagnetic rail gun; 
a helium gas floating platform with a projectile catcher, wherein the projectile catcher comprises a stopper net between arms of the projectile catcher, and wherein the projectile catcher is configured to catch the projectile from the electromagnetic rail gun using the stopper net; 
the helium gas floating platform comprising a pathway for retaining a projectile therein, wherein the pathway is made of non-conductive material; and 
a plurality of conductive coils embedded in the pathway, wherein the conductive coils are operable to be electrically connected to a power supply, such that the power supply provides an electric current to the conductive coils creating an electromagnetic field along the pathway for accelerating the projectile within the pathway.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The known prior art fails to anticipate or make obvious (in the context of the pertinent claims) a projectile catcher comprising a stopper net configured to catch a projectile from the electromagnetic rail gun.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274. The examiner can normally be reached M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA T SEMICK/Examiner, Art Unit 3641